Sep. 25. 2€se 2: 1Mv-oobe3-ueym-Bawr Document 148 Filed 09/25/19 Plgo%bf1P. 2

STANLEY, REUTER, ROSS
MATTHEW J. PAUL THORNTON & ALFORD, Lic OUR FILE NO.

61425

909 Poydras Street, Sulte 2500

New Orlaans, Louisiana 70112
Telephone: 504-523-1580
Facsimile: 504-524-0069

September 25,2019-  ~ Alt: wy
ee :

BY FACSIMILE

    
       
 
 

Honorable Joseph C, Wilkinson, Jr:
USS. District Court, Eastern District,e
500 Poydras Street,.Room B4 $1
New Orleans, LA 70130

Louisiana

On August /12,\2019, you held a telephone conference“to discuss Mr. Cannizzaro’s
Unopposed Motion to Trk i 9. Distr for Deposition. See Doc. Nos. 134,
139. You denied - Cakui ;

informing you as to how the deposition would proceed. Counsel for Mr, Cannizzaro wr decided
to conduct the deposition of Lester Jones in person at Angola, and they have noticed and arranged
the deposition for September 27, 2019. Counsel therefore will not need to use the Court’s video
conference facilities.

Sincerely,

Mee

Matthew J. Paul
MIP

ce; Erin Monju, Esq. (by email)

[ Q IAMS ir
S MA AS TRATE UDG!
IKINGSOR iB

Received Time Sep. 25. 2019 2:15PM No. 1549
